Citation Nr: 1128985	
Decision Date: 08/05/11    Archive Date: 08/11/11

DOCKET NO.  06-37 353A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michael J. A. Klein, Associate Counsel



INTRODUCTION

The Veteran had active service from January 1955 to November 1958.  The Veteran also served in the California Army National Guard from December 1953 to January 1955, with various periods as active duty training (ACDUTRA) and inactive duty training (INACDUTRA) during that time.

This appeal comes to the Board of Veterans' Appeals (Board) from an April 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana, which, inter alia, denied the Veteran's claim for service connection for bilateral hearing loss.  

This case previously reached the Board in November 2010.  At that time, the Veteran's service connection claim for bilateral hearing loss was remanded for further development.  The case has been returned to the Board for further appellate consideration.  

In written correspondence in March 2011, the Veteran directly submitted to the Board additional statements regarding his belief that his current bilateral hearing loss is due to his military service and arguing that his VA audiometric examinations have been inadequate.  The agency of original jurisdiction (AOJ) has not considered these statements, and the Veteran has not signed a waiver of initial AOJ consideration.  See 38 C.F.R. § 20.1304(c) (2010).  However, these statements are essentially cumulative of other contentions already of record.  Thus, these documents are duplicative of contentions already of record and are not considered additional pertinent evidence for which a written waiver would be required.  Id. 



FINDINGS OF FACT

1.  The Veteran experienced service that involved exposure to acoustic trauma.

2.  The Veteran has been diagnosed with bilateral hearing loss.

3.  There is no competent or credible evidence of a connection between the Veteran's currently diagnosed bilateral hearing loss and his active military service.


CONCLUSION OF LAW

Bilateral hearing loss was not incurred in or aggravated by active military service, nor may it be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 1154(b), 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(d), 3.307, 3.309, 3.385 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Duties to Notify and Assist

Review of the claims folder reveals compliance with the Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The duty to notify was accomplished by way of the VCAA letter from the agency of original jurisdiction (AOJ) to the Veteran dated in December 2004.  That letter effectively satisfied the notification requirements of the VCAA consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) by:  (1) informing him about the information and evidence not of record that was necessary to substantiate his claim of service connection for bilateral hearing loss; (2) informing him about the information and evidence the VA would seek to provide; and (3) informing him about the information and evidence that he was expected to provide.  See also Pelegrini v. Principi, 18 Vet. App. 112, 120-121 (2004) (Pelegrini II); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).   

Further, the Board acknowledges the AOJ did not provide pre-decisional VCAA notice that a disability rating and an effective date will be assigned if service connection is granted, as required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  Regardless, since service connection is being denied, no disability rating or effective date will be assigned on this basis, so not providing additional notice concerning these downstream elements of the claim is moot and, therefore, at most harmless error.  See, too, Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Thus, the Veteran has received all required notice in this case, such that there is no error in the content of his VCAA notice.  

With regards to the timing of his VCAA notice, the Board observes that the AOJ issued all required VCAA notice prior to the April 2005 rating decision on appeal.  Mayfield v. Nicholson, 444 F.3d 1328, 1333 (Fed. Cir. 2006) (Mayfield II); Pelegrini II, 18 Vet. App. at 120.  Thus, there is no timing error.   

In addition to notification, the VA is required to assist the Veteran in finding evidence to support his claim.  See 38 U.S.C.A. § 5103A.  The AOJ has secured service treatment records (STRs), service personnel records (SPRs), VA treatment records, and two VA medical examinations regarding the nature and etiology of his current bilateral hearing loss.  The Veteran has submitted personal statements, and lay statements from family and former military colleagues.  The Veteran has not provided authorization for the VA to obtain any additional private medical records, nor has he indicated that such records exist.  Therefore, the Board concludes that the duty to assist the Veteran in gathering information to advance his claim has been met.

The Board observes that VA is generally required to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A(a).  VA is required to obtain the Veteran's STRs or other relevant service records held or maintained by a government entity.  38 U.S.C.A. § 5103A(c).  When VA attempts to obtain records from a Federal department or agency, the efforts to obtain these records must continue until they are obtained unless it is reasonably certain they do not exist or that further efforts to obtain them would be futile.  38 U.S.C.A. § 5103A(b); 38 C.F.R. § 3.159(c)(2), (c)(3).  Examples of such a case include when the federal department or agency advises the VA that the requested records "do not exist" or the "custodian does not have them."  Id.  The Veteran has served in both the Navy and in the California Army National Guard.  In this instance, the AOJ received a response from the National Personnel Records Center (NPRC) in September 2008 indicating that no further records were available from the Veteran's service, but that the California Army National Guard might have further records.  The AOJ received a response from the California Army National Guard in December 2008 that all records available had been provided.  As such, the appropriate records custodians have been contacted and have indicated that all records available have been provided to VA.  The Board notes that the Veteran has never alleged any treatment of or diagnosis for hearing loss during his military service, he has only argued that the nature of his duties caused his current hearing loss.  In other words, neither the Veteran nor his representative have made any argument that relevant records are missing from the Veteran's claims file.  Golz v. Shinseki, 590 F.3d 1317, 1321 (Fed. Cir. 2010) citation omitted (Relevant records have a reasonable possibility of helping to substantiate the Veteran's claim).  As such, the AOJ has obtained all available relevant records from the Veteran's military service and fully complied with the duty to obtain relevant records.  

The Veteran has argued that the January 2011 VA audiometric examination failed to address the question presented in the November 2010 Board remand, in that the examiner failed to explicitly answer the question of whether or not the Veteran's hearing loss was at least as likely as not related to the Veteran's ACDUTRA and INACDUTRA service.  A claimant is entitled to substantial compliance with Board remand directives.  Stegall v. West, 11 Vet. App. 268, 271 (1998) (Stegall) (holding that a remand by the Board imposes upon the Secretary of Veterans Affairs a duty to ensure compliance with the terms of the remand); see also D'Aries v. Peake, 22 Vet. App. 97, 104-05 (2008) (indicating that substantial compliance is the applicable standard for review of Board remands); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall violation when the examiner made the ultimate determination required by the Board's remand, because such determination more than substantially complied with the Board's remand order).  The Board further notes that in any situation in which VA undertakes to provide a VA examination or obtain a VA opinion, VA must ensure that the examination or opinion is adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  A medical opinion must support its conclusion with an analysis the Board can consider and weigh against other evidence in the record.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (a medical opinion that contains only data and conclusions is accorded no weight).  

In this instance, the Board requested that the VA audiometric examination provide an opinion as to whether or not the Veteran's hearing loss was at least as likely as not due to his military service, based on the evidence of record.  The January 2011 VA examiner thoroughly reviewed the lay and medical evidence of record, but concluded that it would be speculative to indicate if the Veteran's current hearing loss is related to his service.  The examiner conceded in-service exposure to possible acoustic trauma as requested, but also noted that the Veteran had a significant history of post-service noise exposure (indicated as "42 years of employment in the glass industry").  

As indicated at the time of the November 2010 Board remand, the United States Court of Appeals for Veterans Claims (Court) has held that particular care must be taken when a VA medical examiner indicates that an opinion cannot be provided without resorting to speculation.  See Jones v. Shinseki, 23 Vet. App. 382, 391 (2010) (When an examiner provides a statement that etiology cannot be determined, the examiner should clearly identify what cannot be determined, i.e., whether or not the answer cannot be determined from current medical knowledge, or if the actual cause cannot be selected from multiple potential causes).  In this case, the examiner explained why an etiology could not be determined.  Specifically, the VA examiner cited the lack of a complete audiometric examination from the time of the Veteran's separation from military service, indicating that without such records it would be speculative to indicate if the Veteran's current hearing loss was related to his military service or two his post-service noise exposure.  The examiner specifically noted the Veteran's failure to observe his hearing damage at the time of discharge.  It is axiomatic that further testing conducted in the present cannot correct this lack of information or provide the necessary results from the time of the Veteran's separation from active duty over 50 years ago.  As such, the January 2011 VA audiometric examiner has provided a sufficient basis for the statement that the etiology could not be determined.  Therefore, the VA medical examination provided both the opinion required by the Board's remand, and satisfied the obligation of the VA to provide a medical opinion that is adequate for rating purposes, such that no further development in terms of obtaining medical records, examinations, or opinions, is necessary.  38 U.S.C.A. § 5103

Finally, the AOJ was to readjudicate the Veteran's service connection claim, which was accomplished through the February 2011 SSOC.  The Board is therefore satisfied as to substantial compliance with its November 2010 remand directives.  

Governing Laws for Service Connection

Service connection may be granted if it is shown the Veteran developed a disability resulting from an injury sustained or disease contracted in the line of duty, or for aggravation during service of a pre-existing condition beyond its natural progression.  38 U.S.C.A. §§ 1110 (wartime service), 1131 (peacetime service), 1153 (aggravation).  

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002).  

In the absence of proof of a current disability, there can be no valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (indicating service connection presupposes a current diagnosis of the condition claimed).

A disorder may also be service connected if the evidence of record reveals that the Veteran currently has a disorder that was chronic in service or, if not chronic, that was seen in service with continuity of symptomatology demonstrated thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  That is, a Veteran can establish continuity of symptomatology in cases where the Veteran cannot fully establish the in-service and/or nexus elements of service connection discussed above.  38 C.F.R. § 3.303(b); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  To establish continuity of symptomatology, the Court held a Veteran must show "(1) that a condition was 'noted' during service, (2) with evidence of post-service continuity of the same symptomatology, and (3) medical or lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr, 21 Vet. App. at 307.  Whether medical evidence or lay evidence is sufficient to relate the current disorder to the in-service symptomatology depends on the nature of the disorder in question, that is, whether the relationship and disability are capable of lay observation.  Savage, 10 Vet. App. at 497; accord Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  For continuity of symptomatology, although the Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, it cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006).

Some diseases are chronic, including organic diseases of the nervous system such as sensorineural hearing loss, and therefore will be presumed to have been incurred in service, although not otherwise established as such, if manifested to a degree of ten percent or more within one year after service.  This presumption, however, is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Disorders diagnosed after discharge may still be service connected if all the evidence, including pertinent service records, establishes the disorder was incurred in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Competent medical evidence may mean statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  In essence, lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

VA is to give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability benefits.  38 U.S.C.A. §§ 1154(a).  With regard to lay evidence, the United States Court of Appeals for the Federal Circuit (Federal Circuit Court) recently held that lay evidence, when competent, can establish a nexus between the Veteran's disability and an in-service disease or injury.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  Citing its previous decisions in Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) and Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the Federal Circuit stated in Davidson that it has previously and explicitly rejected the view that competent medical evidence is always required when the determinative issue in a claim for benefits involves either medical etiology or a medical diagnosis.  Id. at 1316.  Instead, under 38 U.S.C.A. §§ 1154(a), lay evidence can be competent and sufficient to establish a diagnosis of a condition when:  (1) a layperson is competent to identify the medical condition, (e.g., a broken leg), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau, 492 F.3d at 1377 (footnote omitted).  For example, a layperson would be competent to identify a "simple" condition like a broken leg, but would not be competent to identify a form of cancer.  Id. at 1377 n.4.

In short, lay evidence that is both competent and credible may establish the presence of a condition during service, post-service continuity of symptomatology, and evidence of a nexus between the present disability and the post-service symptomatology.  Barr, 21 Vet. App. at 307-09.  But "[t]he type of evidence that will suffice to demonstrate entitlement to service connection, and the determination of whether lay evidence may be competent to satisfy any necessary evidentiary hurdles, depends on the type of disability claimed."  Id. at 308.  

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Analysis - Service Connection for Bilateral Hearing Loss

The Veteran contends that he developed bilateral hearing loss as the result of his military service.  Specifically, he has alleged that he currently experiences bilateral hearing loss due to acoustic trauma that he experienced because of being exposed to loud noises during his service in the National Guard serving in a tank unit, and his subsequent service on the USS James E. Kyes serving in the gunnery and torpedo division.  See the Veteran's March 2006 notice of disagreement (NOD), December 2006 substantive appeal (VA Form 9), as well as his March and October 2006, April 2009, and March 2011 statements; see also the Veteran's representative's March 2009 statement (VA Form 646), and the September 2010 and January 2011 Informal Briefs of Appellant in Appealed Case (Briefs).  

As noted above, the first requirement for any service connection claim is the existence of a current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The threshold for normal hearing is from zero to 20 decibels, and higher threshold levels indicate some degree of bilateral hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  

According to VA standards, impaired hearing will be considered a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  The Veteran was provided with a VA audiology examination in October 2006 which provided the following evidence with regards to the Veteran's bilateral hearing loss:  


HERTZ

500
1000
2000
3000
4000
RIGHT
20
25
55
55
60
LEFT
20
25
70
70
65

In addition, the Veteran's Maryland CNC score for the right and left ears were rated at 92 percent.  With three frequencies above 40 decibels for both ears, and with a Maryland CNC score below 94 percent for each ear, the October 2006 VA audiology examination clearly shows that the Veteran currently experiences hearing loss in each ear as that is defined by 38 C.F.R. § 3.385.  

The Veteran was provided with a second VA audiometric examination in January 2010, which also revealed the following:


HERTZ

500
1000
2000
3000
4000
RIGHT
20
30
55
60
50
LEFT
30
30
70
75
70

Despite some variation over time between the two examiners, with three frequencies again found to be above 40 decibels for both ears, the January 2011 VA audiology examination again clearly shows that the Veteran currently experiences hearing loss in each ear as that is defined by 38 C.F.R. § 3.385.  The Veteran has also directed the claims reviewer's attention to a VA medical treatment record that indicates hearing loss dated in March 2006.  As such, the medical evidence of record provides evidence of current hearing loss.

The Veteran has alleged that he his current hearing loss is due to acoustic trauma experienced while serving in a tank unit in the California National Guard.  See the Veteran's December 2006 substantive appeal (VA Form 9), and the March and October 2006, April 2009, and March 2011 statements.  The Veteran has also indicated that he experienced acoustic trauma during subsequent service on the USS James E. Kyes after transfer there in 1956 where he served in the gunnery and torpedo divisions.  See the Veteran's March and October 2006, and March 2011 statements, and October 2006 VA Form 9.  The Veteran has indicated these incidents of exposure to acoustic trauma caused his ears to ring at the time, and that he would occasionally lose his hearing for hours.  Id.  

The Veteran's NGB Form 22 indicates that he served in an "Armor" unit as a "1795 Cannoneer."  The Veteran's DD Form 214 also indicates that he served on the USS James E. Kyes, as a "4-52.402 Ordnanceman."  In addition, the Veteran submitted service personnel records in October 2006 that indicate that he was transferred to the USS James E. Kyes in August 1956, and assigned a position as a TMT (torpedoman's mate).  To this extent, the Veteran's SPRs corroborate his account of duties which would have resulted in exposure to acoustic trauma during military service.  Furthermore, the Veteran has submitted a statement from J.E. dated in November 2004 which notes that exposure to the "five inch mounts" had also caused his ears to ring during service on the USS James E. Kyes.  Finally, the Veteran submitted a statement from J.L. dated in November 2006 which indicates that he served with the Veteran on the USS James E. Kyes and that they were exposed to "very loud gun noise from 5 inch 38's and 40 mm guns being [f]ired," and that it was standard practice to experience such exposure without hearing protection.  As the records from his National Guard and Navy service may be associated with exposure to acoustic trauma, and considering the Veteran's lay statements with the corroborating evidence from fellow service members, the Board concedes that there is sufficient evidence to show that the Veteran was exposed to acoustic trauma during his active military service.  Therefore, the Board concludes that the Veteran has provided competent and credible evidence of experiencing acoustic trauma during his military service as well as corroborating evidence, sufficient for the Board to concede that such exposure occurred.  See Layno, at 469; see also 38 C.F.R. § 3.159(a)(2).  

Consequently, the determinative issue is whether the Veteran's current hearing loss is connected to his in-service noise exposure.  "A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or disease incurred in service."  See Watson v. Brown, 4 Vet. App. 309, 314 (1993); 38 C.F.R. § 3.304(f); see also Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000); Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).  To show service connection for hearing loss, the Board notes that hearing loss under the standards of 38 C.F.R. § 3.385 does not have to be demonstrated during service.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  The Court has held that service connection for hearing loss may be granted where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service, as opposed to intercurrent causes.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  

In this regard, the Veteran has not provided competent evidence to show that any current hearing loss is related to his military service.  The Veteran has never either explicitly indicated or described any history of hearing loss from the time of his military service to the present.  In fact, at the time of his initial claim in November 2004, he indicated that he was not aware of the date of onset of his current bilateral hearing loss.  Then, he indicated that he was not aware that he had permanent ear damage at the time of his discharge.  See the Veteran's March 2006 and April 2009 statements.  In effect, the Veteran has never articulated the moment that he first began to experience symptoms of hearing loss, merely arguing that his current hearing loss is related to his exposure to acoustic trauma during his military service.  The Veteran also submitted statements from two of his sisters indicating that they remembered him exhibiting signs of hearing loss at the time of his return from active duty service.  See the May 2006 statements from J.T., and J.N.  As with the Veteran's statements, these statements do not provide a description of hearing loss symptoms from the time of discharge to the present, merely indicating their belief that the Veteran showed signs of hearing loss at that time.  

The statements provided by the Veteran and his family in this regard are extraordinarily vague, and amount to little more than simple assertions that his hearing loss began with military service, without any description or explanation of any relevant symptoms or history during the intervening 40-plus years.  The Board notes that the duty to assist is not a one-way street; a claimant cannot remain passive when he has relevant information.  See Wamhoff v. Brown, 8 Vet. App. 517 (1996) (VA has duty to assist the Veteran, not a duty to prove his claim while the Veteran remains passive); accord Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Furthermore, the Veteran's STRs do not contain any evidence of treatment for acoustic trauma or any complaints of hearing loss during, or within one year of, his military service.  The Veteran was provided with a whispered voice test at the time of his discharge from active service in November 1958, which found his hearing to be normal at that time.  The Board finds this examination to be of limited probative value due to the fact that a more scientific and accurate International Standards Organization (ISO) audiometric test, which is utilized in current times, was not available in the 1950s.  However, the Veteran denied experiencing any ear trouble in his signed medical histories of January 1965, and November 1958.  The Veteran has indicated that he did not know he could claim for service-connection for hearing loss at the time of his discharge; however, this does not explain why he would deny experiencing hearing loss at the time of his separation from military service.  As such, the Veteran's statements appear to simply amount to indications of temporary periods of hearing loss, but do not describe symptoms of chronic hearing loss symptoms during or within one year of service, or continuity of symptomatology of such symptoms from the time of his military service to the present.  38 C.F.R. § 3.303(b); Savage, 10 Vet. App. at 496-97.  

However, even if the Board were to interpret these statements, arguendo, as a description of a history of continuity of symptomatology of bilateral hearing loss from the time of his military service, the Board concludes that the nature of these assertions are simply not credible.  When weighing lay evidence such as this, the Board is entitled to discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  The credibility of a witness can be impeached by a showing of interest, bias, inconsistent statements, or, to a certain extent, bad character.  Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (citing State v. Asbury, 415 S.E.2d 891, 895 (W. Va. 1992)).  

In this case, the Veteran's statements regarding the history of his hearing loss related disorders have been inchoate and contradictory.  Firstly, there is the fact that at the time of his discharge the Veteran denied experiencing hearing loss although he has now presented evidence that indicates that he believes that he was experiencing hearing loss at that time.  The contradictory nature of his statements in this regard severely reduces the credibility of these current statements.  Caluza, supra.  Secondly, the self-interested nature of the Veteran's current statements is also a factor in reducing the credibility of his statements.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (interest in the outcome of a proceeding may affect the credibility of testimony).  The statements from his sisters are also provided by people who, as relatives of the Veteran, have an incentive to endorse his version of events, despite the fact that the contemporaneous evidence shows that the Veteran affirmatively indicated that he was not experiencing any ear problems at the time of his discharge from active military service.  Thirdly, the Board notes that the nature of the statements, without any further elaboration regarding the substantial time period during which he would have been experiencing hearing loss symptoms also reduces the credibility of the favorable lay evidence.

Finally, the Board notes that the first evidence of treatment for current hearing loss is from the Veteran's November 2004 claim, over forty years after his active service ended.  The Federal Circuit Court has held that an extensive lapse of time between the alleged events in service and the initial manifestation of the subsequently reported symptoms and/or treatment is a factor for consideration in deciding a service connection claim.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  The Board notes that VA may not rely on the absence of medical records alone to refute the Veteran's lay assertions.  See Barr v. Nicholson, 21 Vet. App. 303, 310 (2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006) (finding that the Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence).  In this case, it is not merely the absence of evidence over the years after his military, but the self-interested and contradictory nature of the lay statements of record regarding his history of hearing loss and the incomplete nature of these statements, that renders the Veteran's statements in this regard not credible.  

In this instance, the Board does not doubt the sincerity of the Veteran's belief that his current hearing loss is due to his military service.  However, the elements addressed above simply render the positive lay evidence not sufficiently credible or reliable to establish continuity of symptomatology of the Veteran's hearing loss for the over 50 years of time since his discharge from active military service.  Therefore, overall, the in-service and post-service medical and lay evidence of record does not provide credible evidence of chronic bilateral hearing loss during his military service or continuity of any such hearing loss symptomatology from service to the present.  38 C.F.R. § 3.303(b); Savage, 10 Vet. App. at 496-97.  Furthermore, without competent or credible evidence of chronic hearing loss within one year after service, the Veteran is also not entitled to application of the presumptive provisions regarding organic diseases of the nervous system.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

Therefore, overall, the in-service and post-service medical and lay evidence of record does not provide credible evidence that the Veteran was experiencing a chronic hearing loss disorder during, or within one year of, his military service or continuity of any in-service hearing loss symptomatology from the time of his military service to the present.  38 C.F.R. § 3.303(b); Savage, 10 Vet. App. at 496-97.  Likewise, since there is no credible evidence of bilateral hearing loss within one year after service, the Veteran is not entitled to application of the relevant presumptive provisions.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

Therefore, there must be competent lay or medical evidence to show a connection, or "nexus" between his experiences in service and his current hearing loss.  Shedden, 381 F.3d at 1167; see also Hensley, 5 Vet. App. at 159.  As indicated above, the Board notes that the Veteran and his representative have argued that his hearing loss is related to his military service.  The Veteran is competent to report hearing loss, generally.  See Layno, at 469; see also 38 C.F.R. § 3.159(a)(2).  However, a determination that his current hearing loss developed later in life due to of his military service is the type of determination that requires medical skill or knowledge.  Jandreau v. Nicholson, 492 F.3d at 1316.  The Veteran and his representative have not provided any evidence to show that they are competent to provide such evidence.  Given the medical complexity of this issue, the Veteran and his representative's statements with respect to a causal nexus are of little or no probative value.  As such, the Veteran and his representative have not provided competent or probative evidence of any such connection.  

Finally, despite review by two medical professionals, there is no probative evidence of any connection between the Veteran's current bilateral hearing loss and his military service.  Boyer, 210 F.3d at 1353; Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000).  Specifically, as noted above, the Veteran was provided with a VA audiology examination in October 2006.  The examiner thoroughly reviewed the Veteran's current symptoms.  The examiner also reviewed the medical evidence of record and noted that the Veteran's service treatment records did not show any evidence of "pure-tone audiological data at enlistment or separation."  The examiner concluded without pure-tone data, there was insufficient information available for the examiner to provide an opinion "without resorting to speculation."  The AOJ obtained a second opinion in January 2011, which also concluded that establishing a connection between the Veteran's current hearing loss and his military service would simply be speculative.  The January 2011 VA audiometric examiner indicated that the medical records were simply insufficient to render any such opinion.  As such, the January 2011 examiner specifically indicated that an opinion could not be provided and explicitly stated why such an opinion could not be provided.

The Veteran and his representative have argued that conclusions of the October 2006 and January 2011 VA audiometric examiners result in the evidence supporting a grant of service connection due to a finding of the evidence to be in equipoise, and therefore his claim should be granted.  The United States Court of Appeals for the Federal Circuit (Federal Circuit Court) recently held that an equivocal medical opinion may still be competent, and cannot be considered "non-evidence."  Hogan v. Peake, 544 F.3d 1295, 1298 (Fed. Cir. 2008).  Nevertheless, the Federal Circuit Court also indicated that such an opinion is insufficient to establish service connection.  Id. at 1298; citing Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir.1997); Jandreau v. Nicholson, 492 F.3d 1372, 1376 (Fed. Cir. 2007).  As such, it is firmly established that equivocal opinions are simply insufficient to allow the Board to grant service connection for the Veteran's bilateral hearing loss.  Therefore, the competent medical evidence of record does not show a connection between the Veteran's current bilateral hearing loss and his military service such that service connection cannot be granted for this disorder.  Boyer, 210 F.3d at 1353; Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000).  

In conclusion, having reviewed all of the evidence contained within the record which supports the Veteran's claim for service connection for bilateral hearing loss in the light most favorable to the Veteran, the Board finds that the preponderance of the evidence is against service connection for bilateral hearing loss on a direct or presumptive basis, and there is no reasonable doubt to resolve in the Veteran's favor.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 1154, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309.


ORDER

Service connection for bilateral hearing loss is denied.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


